Case 1:19-mc-00232-JPO Document 5-1 Filed 08/10/21 Page 1 of 3




EXHIBIT 1
Case
Case 1:19-mc-00232-JPO
     1:03-cv-01314-RJL Document
                       Document123
                                5-1 Filed
                                    Filed 12/21/15
                                          08/10/21 Page
                                                   Page 12 of
                                                           of 23
Case
Case 1:19-mc-00232-JPO
     1:03-cv-01314-RJL Document
                       Document123
                                5-1 Filed
                                    Filed 12/21/15
                                          08/10/21 Page
                                                   Page 23 of
                                                           of 23
